The opinion of the court was delivered by
Knox, J.
A purchaser at an administrator’s sale, made under an order of the Orphans’ Court to pay debts, asks us to reverse the decree confirming the sale, because the heirs of the decedent, some of whom are minors, were not personally notified of the proceedings and sale. The allegation of the purchaser is, that unless personal notice was given to the heirs, and particularly to minors, the administrator’s deed, made under the decree of the Orphans’ Court confirming the sale, would not pass a good title. But in this he is mistaken. This court decided, in Weaver’s Appeal, 7 Harris 416, that where public notice was given of the sale, under the provisions of the fifty-fourth section of the Act of 29th March 1832, the proceedings were regular and valid. In the present case, all appear to have had notice of the sale that were interested as heirs, and desire its confirmation. The purchaser will unquestionably take the title the decedent held at his death, and that is all he bargained for.
We repeat that the Act of Assembly does not require personal notice to be given to the heirs (even if minors) of proceedings to sell real estate, to pay debts, by administrators or executors in the Orphans’ Court; but as a precautionary measure we entirely approve of the rules of the Orphans’ Court of Allegheny county, which require personal notice to be given of the application and sale. Several other objections were made in the Orphans’ Court to the confirmation of the sale in the case in hand, but they were not pressed upon the argument in this court, and would not have availed the appellant if they had been.
We can see no good reason why the contract of sale should not be executed;
Decree affirmed at appellant’s costs.